
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(d)(d)(d)



FIFTH AMENDMENT TO THE HEWLETT-PACKARD COMPANY
2005 EXECUTIVE DEFERRED COMPENSATION PLAN
(Amended and restated effective October 1, 2006)


        The Hewlett-Packard Company 2005 Executive Deferred Compensation Plan,
as amended and restated effective October 1, 2006, is hereby amended, effective
July 1, 2009, to provide as follows:

        1.     Subsections (a) through (d) of Section 6.2 of the Plan shall be
amended in their entirety to read as follows:

        "6.2(a) Filing a Claim. A Participant or his authorized representative
may file a claim for benefits under the Plan. Any claim must be in writing and
submitted to the Claims Administrator appointed by the Plan Committee, at such
address as may be specified from time to time, and in the manner prescribed for
such matters. The Claims Administrator will have full discretion and final
authority to interpret the terms of the Plan and decide all questions involving
Plan claims.

        (b)    Denial of Claim. In the event any claim for benefits is denied,
in whole or in part, the Claims Administrator shall notify the claimant of such
denial in writing and shall advise the claimant of his or her right to appeal
the denial. Such written notice shall set forth the specific reasons for the
denial, references to the Plan provisions on which the denial is based, a
description of any information or material necessary for the claimant to perfect
his or her claim, an explanation of why such material is necessary and an
explanation of the Plan's review procedure and the time limits applicable to
such procedures. Such written notice shall be given to the claimant within
90 days after the Claims Administrator receives the claim, unless special
circumstances require additional time for processing, in which case, written
notice shall be furnished to the claimant before the end of the initial 90-day
period. Such notice shall indicate the special circumstances requiring the
extension of time and the date by which the Claims Administrator expects to
render its decision on the claim for benefits. In no event shall the decision of
the Claims Administrator (or its designee) be rendered more than 180 days after
the claim is received.

        (c)    Review of Denied Claim. Upon denial of a claim, in whole or in
part, a claimant or his duly authorized representative will have the right to
submit a written request to the Plan Committee for a full and fair review of the
denied claim by filing a written notice of appeal with the Plan Committee within
60 days after the receipt by the claimant of written notice of the denial of the
claim. A claimant or the claimant's authorized representative will have, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant's claim for benefits and
may submit issues and comments in writing, except for privileged or confidential
documentation. Failure to raise issues or present evidence on review will
preclude those issues or evidence from being presented in any subsequent
proceeding or judicial review of the claim. On appeal, the Plan Committee will
take into account all comments, documents, records and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination,
and may request that the claimant submit additional information or
documentation. The Plan Committee will have full discretion and final authority
to interpret the terms of the Plan and decide all questions involving Plan
appeals.

        (d)    Decision on Review. The Plan Committee or its delegate will
provide a written decision on review. If the claim is denied on review, in whole
or in part, the decision shall set forth the specific reason or reasons for the
adverse determination, reference to pertinent Plan provisions on which the
adverse determination is based, a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant's claim
for benefits, and a statement describing any voluntary appeal procedures offered
by the Plan and the claimant's right to obtain the information about

--------------------------------------------------------------------------------






such procedures, as well as a statement of the claimant's right to bring a civil
action under ERISA section 502(a). The Plan Committee's decision will be
rendered at the next quarterly meeting of the Plan Committee, except that if the
appeal is received less than 30 days before such meeting, the appeal may be
heard at the following quarterly meeting."

        2.     Subsection (e) of Section 6.2 of the Plan shall be deleted, and
subsection (f) of Section 6.2 shall be renumbered as subsection (e).

        This Fifth Amendment to the Hewlett-Packard Company 2005 Executive
Deferred Compensation Plan is hereby adopted this 22nd day of July, 2009.

    HEWLETT-PACKARD COMPANY              
 
 
By:
 
        /s/ MARCELA PEREZ DE ALONSO          

--------------------------------------------------------------------------------

        Marcela Perez de Alonso
        Executive Vice President
        Human Resources

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(d)(d)(d)



FIFTH AMENDMENT TO THE HEWLETT-PACKARD COMPANY 2005 EXECUTIVE DEFERRED
COMPENSATION PLAN (Amended and restated effective October 1, 2006)
